Citation Nr: 1757720	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  07-27 807A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an extension of a temporary total evaluation for convalescence beyond June 30, 2012 for stapled hemorrhoidopexy. 

2.  Entitlement to a compensable rating for service connected hemorrhoids. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1984 to July 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the October 2006, October 2010, and September 2012 Rating Decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida  

In November 2016, the Board most recently remanded this matter and instructed the Agency of Original Jurisdiction (AOJ).to issue a Statement of the Case (SOC) regarding the increased rating claim for depression and to afford the Veteran a videoconference hearing before a Veterans Law Judge (VLJ).  Subsequently, in a January 2017 statement, the Veteran requested to cancel the videoconference hearing.  In June 2017, the AOJ also provided the Veteran with a copy of his February 2012 SOC addressing the issue of an increased rating for depression, which he claimed to have never received.  In October 2017, the Veteran's representative acknowledged the June 2017 notification letter but stated that a copy of the February 2012 SOC was not of record.  The Board has reviewed the claims file and notes that a copy of the February 2012 SOC is contained in the Veteran's claims file.  Accordingly, the Board finds that the AOJ has complied with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The issues of entitlement to a compensable rating for service connected hemorrhoids and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ. 


FINDING OF FACT

The Veteran required a three month period of convalescence following his May 24, 2012 stapled hemorrhoidopexy.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a temporary total rating under 38 C.F.R. § 4.30 for three months of convalescence following the May 24, 2012 stapled hemorrhoidopexy have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.30 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, inasmuch as this decision grants in full the portion of the claims that is being addressed (i.e., an extension of a temporary total evaluation for convalescence beyond June 30, 2012 for stapled hemorrhoidopexy), there is no reason to belabor the impact of VA's duty to notify and assist on this matter; any notice defect or duty to assist failure is harmless.  Accordingly, the Board will address the merits of the claim.

Merits

A temporary total evaluation of 100 percent will be assigned from the date of hospital admission and continue for a period of one, two, or three months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative rituals, such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30 (a).  An extension of one, two, or three months of a temporary total evaluation may be granted based on the factors enumerated above.  38 C.F.R. § 4.30 (b)(1).  Extensions of one to six months beyond the initial six-month temporary total evaluation may be made upon approval of the Veterans Service Center Manager.  38 C.F.R. § 4.30 (b)(2).

Convalescence" is defined as "the stage of recovery following an attack of disease, a surgical operation, or an injury."  See Felden v. West, 11 Vet. App. 427, 430 (1998) (defining "recovery" as "the act of regaining or returning toward a normal or healthy state").  The purpose of a temporary total evaluation is to aid a claimant during the immediate post-surgical period when he or she may have incompletely healed wounds or may be wheelchair-bound, or when there may be similar circumstances indicative of transient incapacitation associated with recuperation from the immediate effects of an operation.  38 C.F.R. § 4.30.  Notations in the medical record as to the claimant's incapacity to work after surgery must be taken into account in the evaluation.  Id.; see Seals v. Brown, 8 Vet. App. 291, 296-97 (1995); Felden, 11 Vet. App. at 430.

The Veteran was assigned a 100 percent rating for a period of convalescence from May 24, 2012 to July 1, 2012 for stapled hemorrhoidopexy.  He contends, however, that he is entitled to a temporary total evaluation based upon convalescence for a longer period.  See June 2015 VA Form 9.  After a thorough review of evidence, the Board finds that an extension of the temporary total disability evaluation for post-surgical convalescence beyond June 30, 2012 is warranted. 

In pertinent part, the record shows that on May 24, 2012 the Veteran was admitted and underwent stapled hemorrhoidopexy for bleeding and painful hemorrhoids, unresponsive to medical management.  On May 25, 2012, there was no active bleeding per rectum and the Veteran was discharged.  Upon discharge, the Veteran was instructed to return to work after twelve weeks (3 months).  

Within the first two weeks following surgery, the Veteran reported significant pain with bowel movements.  By the third week, the Veteran was improving with less pain.  However, he still had occasional blood in his stool.  In July 2012, two months status post stapled hemorrhoidopexy, the Veteran continued to improve with less pain, no active bleeding, and minimal external hemorroidal disease.  The Veteran was instructed to limit opioid pain medication use.  
In light of the foregoing and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's May 24, 2012 stapled hemorrhoidopexy necessitated a three month period of convalescence.  Therefore, the termination date of his total disability rating following the May 23, 2012 surgery should be September 1, 2012, three months following the first day of the month after the Veteran was discharged from the hospital following surgery.  38 C.F.R. § 4.30.  


ORDER

A temporary total rating for convalescence from May 24, 2012 to September 1, 2012 for stapled hemorrhoidopexy is granted, subject to controlling laws and regulations governing the payment of monetary awards


REMAND

In September 2015, the Veteran underwent a VA examination to assess the current severity of his service-connected hemorrhoids.  The Veteran reported that he had bleeding once a week and pain when sitting.  Ultimately, the examiner found that the Veteran had mild to moderate hemorrhoids.  

The Board notes, however, that the September 2015 VA examiner did not perform laboratory testing to determine whether the Veteran also suffered from anemia.  There is no indication that such testing was not required or not possible.  Furthermore, the Veteran has not undergone laboratory testing since May 2012.  See July 2012 VA Examination report.  Without such information, the September 2015 VA examination does not provide the information necessary to address the relevant rating criteria.  Accordingly, the Board finds that remand is warranted for a new VA examination consistent with the directives herein.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Consideration of entitlement to a TDIU is dependent upon the impact of the Veteran's service-connected hemorrhoids on his ability to obtain or retain substantially gainful employment.  Accordingly, the matter of a TDIU is inextricably intertwined with the Veteran's increased rating claim for service-connected hemorrhoids.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Remand of the inextricably intertwined TDIU claim is therefore required.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After all available records have been associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected hemorrhoids.  The record, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.  All indicated tests and studies should be undertaken; laboratory testing to determine whether the Veteran suffers from anemia must be specifically undertaken.  

The examiner is advised that the Veteran is competent to report his symptoms/history and that such reports must be acknowledged and considered in formulating any opinion.  If his reports are discounted, the examiner should provide a reason for doing so.

Rationales for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  Finally, readjudicate the issues remaining on appeal based on all the evidence of record and all governing legal authority, including any additional information obtained as a result of this remand.  If any of these claims remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided with the appropriate opportunity to respond.  Thereafter, the appeal must be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


